DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to method of the combined cycle plant executing: a first operation section in which the first gas turbine unit is driven without driving the auxiliary combustion device, or the first gas turbine unit and the steam turbine are driven without driving the auxiliary combustion device; a second operation section in which the first gas turbine unit, the auxiliary combustion device, and the steam turbine are driven when a required output that is equal to or greater than a maximum output in the first operation section is received; and a third operation section in which the first gas turbine unit, the second gas turbine unit, and the steam turbine are driven without driving the auxiliary combustion device when a required output that is equal to or greater than a maximum output in the second operation section is received, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.

The closest art of record is US Patent 10774691 which discloses multiple gas turbines and the use of Auxiliary burners to heat steam, and US Publication 20180017031 which discloses a startup routine using an Auxiliary burner, however there is no teaching in the prior art provided for using the Auxiliary burner during start up, then discontinuing the use of the Auxiliary burner and starting a secondary gas turbine based on power requirements in the order claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-9 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746